 1   Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
 2   Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
 3   EARLY SULLIVAN WRIGHT
      GIZER & McRAE LLP
 4   8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
 5   Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
 6
     Attorneys for Defendant
 7   OLD REPUBLIC NATIONAL TITLE INSURANCE
     COMPANY
 8

 9                             UNITED STATES DISTRICT COURT
10                                       DISTRICT OF NEVADA
11

12
        BANK OF AMERICA, N.A.,                     Case No.: 2:21-cv-00454-GMN-EJY
13
                            Plaintiff,              STIPULATION AND PROPOSED
                                                    ORDER EXTENDING DEFENDANT
14
                     vs.                            OLD REPUBLIC TITLE INSURANCE
                                                    COMPANY’S TIME TO RESPOND
15
        OLD REPUBLIC NATIONAL TITLE                 TO MOTION FOR REMAND [ECF
        INSURANCE COMPANY; OLD                      No. 11] AND MOTION FOR FEES
16
        REPUBLIC TITLE COMPANY OF                   AND COSTS [ECF No. 12]
        NEVADA, DOES I through X; and ROES XI
17
        through XX,                                 (First Request)
18
                            Defendants.
19

20

21

22

23

24

25

26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     613290.1
 1              Defendant Old Republic Title Insurance Company (“Old Republic”) and Plaintiff Bank of
 2   America, N.A. (“BANA”) (collectively, the “Parties”), by and through their counsel of record,
 3   hereby stipulate and agree as follows:
 4              1. On March 18, 2021, BANA filed its Complaint in the Eighth Judicial District Court,
 5                 Case No. A-21-831366-C [ECF No. 1-1];
 6              2. On March 18, 2021, Old Republic filed a Petition for Removal to this Court [ECF No.
 7                 1];
 8              3. On April 19, 2021, BANA filed a Motion for Remand [ECF No. 11] and Motion for
 9                 Costs and Fees [ECF No. 12];
10              4. Old Republic’s deadline to respond to BANA’s Motion for Remand and Motion for
11                 Costs and Fees is May 3, 2021;
12              5. Old Republic’s counsel is requesting an extension until June 3, 2021, to file its
13                 response to the pending Motion for Remand and Motion for Costs and Fees;
14              6. Old Republic requests a brief extension of time to respond to the Motion for Remand
15                 and Motion for Costs and Fees to afford Old Republic additional time to respond to the
16                 legal arguments set forth in BANA’s motions;
17              7. BANA does not oppose the requested extension;
18              8. This is the first request for an extension which is made in good faith and not for
19                 purposes of delay;
20   ///
21   ///
22   ///
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     613290.1
 1              IT IS SO STIPULATED that Old Republic’s deadline to respond to BANA’s Motion for
 2   Remand [ECF No. 11] and Motion for Costs and Fees [ECF No. 12] is hereby extended through
 3   and including June 3, 2021.
 4

 5   Dated: April 30, 2021                        EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
 6
                                                  By:     /s/-- Sophia S. Lau
 7                                                       SCOTT E. GIZER
                                                         SOPHIA S. LAU
 8                                                       Attorneys for Defendant OLD REPUBLIC
                                                         TITLE INSURANCE COMPANY
 9

10   Dated: April 30, 2021                        WRIGHT FINLAY & ZAK, LLP
11                                                By:     /s/-Lindsay D. Robbins
                                                         LINDSAY D. ROBBINS
12
                                                         Attorneys for Plaintiff BANK OF AMERICA,
                                                         N.A.
13

14

15
            IT IS SO ORDERED.

16          Dated this ____
                       30 day of April, 2021.

17

18

19

20          ___________________________
            Gloria M. Navarro, District Judge
21
            UNITED STATES DISTRICT COURT
22

23

24

25

26

27

28
                                                     2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     613290.1
 1                                       CERTIFICATE OF SERVICE
 2

 3              I hereby certify that on April 30, 2021, I electronically filed the foregoing with the Clerk
 4   of the Court using the CM/ECF system which will send notification of such filling to the
 5   Electronic Service List for this Case.
 6              I declare under penalty of perjury under the laws of the United State of America that the
 7   foregoing is true and correct.
 8

 9

10                                                  /s/ Valerie Segura
                                                     VALERIE SEGURA
11
                                                     An Employee of EARLY SULLIVAN
12                                                   WRIGHT GIZER & McRAE LLP

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     613290.1
